Title: [Diary entry: 7 January 1788]
From: Washington, George
To: 

Monday 7th. Thermometer at 17 in the Morning—24 at Noon and 22 at Night. But little Wind all day—weather much moderated; but variable with respect to Sunshine & clouds—the appearances of Snow, at times being great. What wind there was, came from the So. Wt. but no thawing. Visited the Plantations at Dogue run & French’s. At the first the Women (though the grd. was too hard frozen to Hoe) were grubbing & otherwise preparing the Swamp for Meadow. The Men were cutting as usual.  At Frenchs (except Abram who was cutting stakes) the rest were threshing out Pease. Set the Women belonging to the Ferry, and to Muddy hole, to grubbing the woods in front of the House, adjoining the last years Corn. Began to day to fill my Ice house, and for expediting the business, brought 3 Carts from the Plantations & some hands. The ground being too hard to Ditch, the Dutchman came home & broke flax and the Negro men were employed in cutting rail stuff and Brick Wood.